Citation Nr: 0100643	
Decision Date: 01/10/01    Archive Date: 01/17/01

DOCKET NO.  95-01 025	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial disability rating greater than 
20 percent for recurrent dislocations of the left shoulder.  

2.  Entitlement to an initial disability rating greater than 
10 percent for degenerative arthritis of the left shoulder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel


INTRODUCTION

The veteran had active duty from November 1948 to April 1950.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1992 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.

The case returns to the Board following a remand to the RO in 
November 1997.  Pursuant to the Board's remand, the veteran 
was afforded further VA examination.  Thereafter, the RO 
assigned an additional 10 percent evaluation for arthritis of 
the left shoulder as disability secondary to his left 
shoulder dislocations, effective from April 1990.  The case 
was then returned to the Board for further appellate 
consideration.  Accordingly, the issues before the Board are 
as styled on the title page.  


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
the equitable disposition of the veteran's appeal.  

2.  The evidence of record reflects fairly infrequent 
episodes of left shoulder dislocations, frequent episodes of 
subluxation, and guarding of most arm movements.  There is no 
evidence of fibrous union or nonunion of the humerus.    

3.  As of the April 1994 VA examination, the veteran's left 
arm motion is limited at or below shoulder level.  However, 
it is not limited to 25 degrees from the side.     

4.  As of the June 1998 VA examination, there is subjective 
and objective evidence of pain and tenderness in the left 
shoulder, left arm weakness secondary to pain, and mildly 
decreased sensation.  There is no evidence of incoordination, 
swelling, deformity, spasm, or significant muscle atrophy.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating greater than 20 
percent for recurrent dislocations of the left shoulder have 
not been met.  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, § 4, 114 Stat. 2096, ___ (2000) (to be 
codified as amended at 38 U.S.C. § 5107); 38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. §§ 3.102, 4.1-4.7, 4.20, 4.21, 4.71a, 
Diagnostic Code 5202 (2000).    
 
2.  The criteria for a 20 percent disability rating for 
degenerative arthritis of the left shoulder have been met 
from April 6, 1994.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 4, 114 Stat. 2096, ___ (2000) (to be 
codified as amended at 38 U.S.C. § 5107); 38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. §§ 3.102, 4.1-4.7, 4.20, 4.21, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Code 5010 (2000).

3.  The criteria for a 30 percent disability rating for 
degenerative arthritis of the left shoulder have been met 
from June 5, 1998.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 4, 114 Stat. 2096, ___ (2000) (to be 
codified as amended at 38 U.S.C. § 5107); 38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. §§ 3.102, 4.1-4.7, 4.20, 4.21, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Code 5010 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board observes that recently enacted legislation has 
eliminated the requirement for a well-grounded claim, 
enhanced VA's duty to assist a veteran in developing facts 
pertinent to his claim, and expanded on VA's duty to notify 
the veteran and his representative, if any, concerning 
certain aspects of claim development.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000); Veterans Benefits and Health Care Improvement Act of 
2000, Pub. L. No. 106-419, § 104 (2000).  Review of the 
claims folder reveals that the RO's actions comply with the 
new statutory provisions.  In addition, there is no 
indication that the Board's present review of the claims will 
result in any prejudice to the veteran.  See Bernard v. 
Brown, 4 Vet. App. 384, 392-94 (1993).

Factual Background

The veteran submitted a claim for service connection for a 
left shoulder disorder in April 1990.  In an August 1990 
statement, he explained that the shoulder had dislocated many 
times since service.  He replaced it himself or help from 
others.  

The veteran underwent a VA examination in August 1991.  He 
related that he had suffered numerous left shoulder 
dislocations since discharge, but he never saw a physician.  
He always reduced the dislocation himself or with from a 
friend.  The last dislocation occurred a year or more ago.  
The veteran indicated that the injury caused continued pain 
and limited his ability to use his left arm and hand.  He 
could not work effectively with the arm over his head.  The 
veteran stated that he was right handed.  Examination of the 
left shoulder was negative for tenderness to palpation and 
wasting in the surrounding muscles.  Range of motion testing 
revealed forward flexion to 180 degrees and abduction to 160 
degrees.  Range of motion in the other joints of the left arm 
were normal.  The diagnosis was recurrent dislocations of the 
left shoulder.  X-rays of the left shoulder showed mild 
degenerative joint changes.   

The veteran testified at a personal hearing in April 1992.  
Before and after his separation from service, he had problems 
with the left shoulder going out of joint.  It did not always 
completely dislocate.  He was able to reduce a partial 
dislocation himself.  The veteran had pain in the arm.  He 
could not use the arm as much as he needed to use it.  The 
shoulder would dislocate sometimes when he lifted the arm 
over his head.  

VA outpatient medical records dated in September 1991 showed 
that the veteran presented with a history of recurrent 
dislocations in the left shoulder.  Examination revealed 
crepitus with range of motion of the shoulder.  The report of 
the November 1991 orthopedic consultation revealed good range 
of motion of the left shoulder, no apprehension sign, and no 
apparent laxity.   

In a June 1992 rating decision, the RO granted service 
connection for dislocation of the left shoulder and assigned 
a 10 percent disability rating effective from the date of the 
veteran's April 1990 claim.  The veteran timely appealed that 
decision.  

In an August 1993 statement, the veteran related that he 
recently required medical attention for his left shoulder.  
He was doing some work when the shoulder popped partially of 
the its socket.  

VA outpatient medical records dated in May 1993 showed that 
the veteran complained of chronic shoulder dislocation 
problems with pain.  The episodes were increasing in 
frequency.  Examination of the left shoulder and arm revealed 
good range of motion and pulses and no obvious deformities or 
sensory deficits.  The assessment was chronic shoulder 
dislocation.  A report of an orthopedic consultation dated in 
August 1993 indicated that the referral was for the 
evaluation of the veteran's chronic shoulder dislocation.  
However, the veteran only discussed, and examination only 
pertained to, unrelated orthopedic problems.

In his January 1994 substantive appeal, the veteran stated 
that he had constant pain throughout his left arm.  He kept 
his hand in his pocket to prevent dislocations.  

In April 1994, the veteran was afforded a VA examination.  He 
related that the last episode of dislocation happened about 
one year ago.  The shoulder problems limited his ability to 
work.  He complained of pain, aching, and instability in the 
left shoulder.  Examination of the left shoulder was negative 
for swelling, tenderness, or deformity.  Range of motion 
testing revealed forward flexion to 90 degrees and abduction 
to 85 degrees.  X-rays of the left shoulder showed 
degenerative changes in the glenohumeral joint with slight 
upward subluxation of the humeral head in relation to the 
glenoid fossa.  The diagnosis was recurrent dislocation of 
the left shoulder with residual disability in use and 
function of the shoulder joint.   

Review of the claims folder revealed that the veteran failed 
to report for a VA orthopedic consultation scheduled in May 
1994 in conjunction with the April 1994 VA examination.  

The veteran testified at another personal hearing in February 
1997.   He received treatment for his shoulder about every 
six months at the VA medical center.  The shoulder could pop 
out of joint with or without moving the arm.  At times, it 
dislocated once or twice a day, and then might not for a 
week.  The shoulder dislocated with sudden upward movement of 
the arm.  The veteran related that he had pretty constant 
pain in the left shoulder that radiated down the arm.  The 
left arm was about half as strong as the right arm.  He was 
unable to raise his arm halfway up before the shoulder would 
dislocate.  The veteran indicated that he reduced the 
shoulder dislocations himself.  He was right handed.  His 
doctors had discussed shoulder replacement surgery.  

The RO obtained additional VA treatment records dated through 
April 1997.  In May 1996, the veteran complained of left arm 
discomfort at night.  The diagnosis was not related to the 
left shoulder disability.  Otherwise, review of the records 
did not reveal any complaints or treatment associated with 
the left shoulder. 

Pursuant to the Board's remand, the veteran was afforded 
another VA orthopedic examination in June 1998.  He reported 
having recurrent left shoulder dislocations since service.  
The dislocations occurred four or five times a year.  He was 
able to put the dislocations back himself with axillary 
pressure.  He also had episodes of subluxation once or twice 
a day.  The veteran complained of constant, aching pain in 
the left shoulder that was aggravated by weather change and 
by the dislocations and subluxations.  Additional complaints 
included weakness throughout the left arm and hand, some pain 
in the left forearm, and occasional tingling and decreased 
sensation in the left hand.  He denied swelling, redness, or 
heat.  The veteran took aspirin, which helped his symptoms 
significantly.  He did not use a sling or brace for his 
shoulder.  The veteran did not have true flare-ups, though he 
had increased symptoms with subluxation or complete of the 
shoulder.  The increased symptoms lasted from hours to days.  
The dislocations occurred when he moved his arm too quickly, 
though he had also had some dislocations in his sleep.  Due 
to the left shoulder problems, the veteran had difficulty 
performing his work as a cabinetmaker and difficulty 
dressing.
  
On examination, left shoulder was slightly higher than the 
right shoulder.  In addition, the right sternoclavicular 
joint was more prominent than the left.  On active range of 
motion, there was left arm forward flexion to 60 degrees and 
abduction to 40 degrees, which was quite reduced in 
comparison to the right arm.  Passively, the left shoulder 
could be abducted to about 80 degrees.  Other passive 
movements were limited by apprehension and pain.  There was 
tenderness about the anterior and lateral areas of the left 
shoulder.  Examination also revealed give way weakness on the 
left secondary to pain throughout all the muscle groups.  The 
supraspinatus function was nearly normal.  Although there was 
no apparent muscle atrophy, the left biceps and forearm 
measured one-quarter and one-eighth inch smaller than the 
right biceps and forearm, respectively.  Deep tendon reflexes 
in the left arm were 2+ or 2++.  There was a mild sensory 
decrease in the entire left arm to the shoulder in a stocking 
distribution.  The examiner stated that stability tests on 
the left shoulder were equivocal.  The apprehension sign was 
positive and included associated pain.  The relocation test 
seemed to help his symptoms somewhat.  Other stability tests 
could not be performed due to pain and apprehension.  X-rays 
of the left shoulder showed mild narrowing of the 
acromioclavicular joint, moderate degenerative arthritis in 
the glenohumeral joint, inferior lipping and osteophyte 
formation, and some erosion in the area of the greater 
tuberosity.  There was no evidence of erosion of the anterior 
glenoid or of a Bankhart lesion.  

The diagnosis was recurrent dislocations of the left shoulder 
by history and moderate degenerative arthritis of the left 
shoulder secondary to the recurrent dislocations.  The 
examiner commented that, during his episodes of recurrent 
subluxation and dislocation, the veteran had marked loss of 
movement.  However, this loss appeared to be of relatively 
short duration, a few seconds or minutes at most.  He also 
explained that a substantial amount of the veteran's pain was 
consistent with the degenerative arthritis, which also 
limited his ability to use the arm.     

VA outpatient medical records dated through April 1998 were 
negative for complaints of treatment concerning the left 
shoulder.  

In a September 2000 supplemental statement of the case, the 
RO granted a separate 10 percent disability evaluation for 
degenerative arthritis of the left shoulder.  It continued 
the 20 percent rating for recurrent dislocations of the left 
shoulder.  

Analysis

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 
(2000).  If a veteran has an unlisted disability, it will be 
rated under a disease or injury closely related by functions 
affected, symptomatology, and anatomical location.  38 C.F.R. 
§ 4.20; see 38 C.F.R. § 4.27 (providing specific means of 
listing diagnostic code for unlisted disease or injury).  

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  The Board observes that, in a claim of disagreement 
with the initial rating assigned following a grant of service 
connection, as is the situation in this case, separate 
ratings can be assigned for separate periods of time, based 
on the facts found.  Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  See AB v. Brown, 6 Vet. App. 35, 38 (1993) (on a 
claim for an original or an increased rating, it is presumed 
that the veteran seeks the maximum benefit allowed by law and 
regulation, and it follows that such a claim remains in 
controversy when less than the maximum available benefit is 
awarded).  
  
Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

1.  Recurrent Dislocations of the Left Shoulder

The disability characterized as recurrent dislocations of the 
left shoulder is currently evaluated as 20 percent disabling 
under Diagnostic Code (Code) 5202, other impairment of the 
humerus.  38 C.F.R. § 4.71a.  

The evidence shows that the veteran is right handed.  A 20 
percent rating is assigned for the non-dominant arm when 
there are frequent episodes of recurrent dislocation of the 
humerus at the scapulohumeral joint and guarding of all arm 
movements, as well as when there are infrequent episodes of 
recurrent dislocation of the humerus at the scapulohumeral 
joint and guarding of arm movement only at the shoulder 
level.  A 20 percent evaluation may also be awarded when 
there is malunion of the humerus with moderate or marked 
deformity.  A 40 percent rating is in order for the non-
dominant arm under code 5202 when there is fibrous union of 
the humerus.  A 50 percent evaluation is warranted when there 
is nonunion of the humerus (false flail joint).

The Board notes that there are other diagnostic codes for the 
evaluation of shoulder disabilities that provide for a 
disability evaluation greater than 20 percent.  However, in 
this case, there is no evidence of ankylosis of the 
scapulohumeral articulation to warrant application of Code 
5200.  Also, the Board emphasizes that the veteran has a 
separate evaluation for degenerative arthritis, which is 
evaluated under limitation of motion of the arm.  Therefore, 
to rate the disability from recurrent dislocations under Code 
5201 would constitute pyramiding, which is prohibited by VA 
regulations.  See 38 C.F.R. § 4.14 (rating the same 
disability under various diagnoses is to be avoided).  
Therefore, the Board finds that the disability characterized 
as recurrent dislocations of the left shoulder is most 
appropriately evaluated under Code 5202.  See Butts v. Brown, 
5 Vet. App. 532, 539 (1993) (holding that the Board's choice 
of diagnostic code should be upheld so long as it is 
supported by explanation and evidence).

In this case, the evidence reflects fairly infrequent 
episodes of left shoulder dislocations, though there is 
frequent subluxation, as well as guarding of most arm 
movements.  There is no evidence of fibrous union or nonunion 
of the humerus to warrant a rating greater than 20 percent.  
Therefore, the Board cannot conclude that the overall 
disability picture more nearly approximates the criteria for 
an increased rating unde Code 5202.  38 C.F.R. § 4.7. 

To the extent that recurrent dislocations of the shoulder may 
involve limitation of motion, the Board must also consider 
functional loss.  See VAOPGCPREC 9-98 (the medical nature of 
the particular disability determines whether the diagnostic 
code is predicated on loss of range of motion).  However, as 
stated above, the veteran already has a separate disability 
rating for degenerative arthritis in the shoulder, the 
evaluation of which is based primarily on limitation of 
motion.  Therefore, to consider functional loss for the 
aspect of the left shoulder disability concerning recurrent 
dislocations would constitute impermissible pyramiding.  
38 C.F.R. § 4.14.  Accordingly, the Board finds that the 
preponderance of the evidence is against a disability rating 
greater than 20 percent for recurrent dislocations of the 
left shoulder.  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, § 4, 114 Stat. 2096, ___ (2000) (to be 
codified as amended at 38 U.S.C. § 5107); 38 U.S.C.A. § 1155; 
38 C.F.R. §§ 3.102, 4.3, 4.7, 4.71a, Code 5202.      

2.  Degenerative Arthritis of the Left Shoulder

The degenerative arthritis of the left shoulder is evaluated 
as 10 percent disabling under Code 5010, arthritis due to 
trauma.  38 C.F.R. § 4.71a.  Code 5010 specifies that 
traumatic arthritis is rated according to limitation of 
motion of the affected part under Code 5003.  

Limitation of arm motion is evaluated under Code 5201.  The 
minimum compensable evaluation for the non-dominant arm is 20 
percent, which is assigned when arm motion is limited to the 
shoulder level or is limited to midway between the side and 
shoulder level.  See 38 C.F.R. § 4.31 (where the Schedule 
does not provide a zero percent rating, a zero percent rating 
shall be assigned if the requirements for a compensable 
rating are not met).  The maximum schedular rating of 30 
percent is assigned when arm motion is limited to 25 degrees 
from the side.  

When limitation of motion is noncompensable, Code 5003 
provides for a 10 percent rating for each such major joint or 
group of minor joints affected by limitation of motion.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  In the absence of limitation of 
motion, a 10 percent rating is in order with X-ray evidence 
of involvement of two or more major joints or two or more 
minor joint groups; a 20 percent rating is appropriate with 
X-ray evidence of involvement of two or more major joints or 
two or more minor joint groups, with occasional 
incapacitating exacerbations.  For the purpose of rating 
disability from arthritis, the shoulder is considered a major 
joint.  38 C.F.R. § 4.45(f).

When an evaluation of a disability is based on limitation of 
motion, the Board must also consider, in conjunction with the 
otherwise applicable diagnostic code, any additional 
functional loss the veteran may have sustained by virtue of 
other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors 
include more or less movement than normal, weakened movement, 
excess fatigability, incoordination, pain on movement, 
swelling, and deformity or atrophy of disuse.

With any form of arthritis, painful motion is an important 
factor of disability.  The intent of the schedule is to 
recognize painful motion with joint or periarticular 
pathology as productive of disability.  Joints that are 
actually painful, unstable, or malaligned, due to healed 
injury, should be entitled to at least the minimum 
compensable rating for the joint.  Special note should be 
taken of objective indications of pain on pressure or 
manipulation, muscle spasm, crepitation, and active and 
passive range of motion of both the damaged joint and the 
opposite undamaged joint.  38 C.F.R. § 4.59.

The provisions of 38 C.F.R. §§ 4.40, 4.45, and 4.59 must be 
considered in assigning an evaluation for degenerative or 
traumatic arthritis under Code 5003 or Code 5010.  Rating 
personnel must consider functional loss and clearly explain 
the impact of pain on the disability.  VAOPGCPREC 9-98.   

First, considering the evidence in terms of limitation of 
motion, the Board finds that the requirements for a 20 
percent rating are met as of the April 1994 VA examination.  
At that time, the veteran's arm motion was limited at or 
below shoulder level on both forward flexion and abduction.  
Arm motion limited to that extent satisfies the criteria for 
a 20 percent rating under Code 5201.  38 C.F.R. § 4.7.  
Although there was somewhat more limitation of motion during 
the June 1998 VA examination, it was not sufficient to meet 
the criteria for a 30 percent rating. Id. 

Second, considering functional loss, the evidence reflects 
subjective complaints of constant pain aggravated by weather 
changes and dislocations or subluxations, weakness in the 
arm, and some sensory changes.  Objective medical evidence 
beginning with the June 1998 VA examination confirms the 
presence of tenderness about the left shoulder area, give way 
weak weakness secondary to pain, and mildly decreased 
sensation.  The September 1991 finding of crepitus with range 
of motion is not subsequently repeated.  There is no evidence 
of incoordination, swelling, deformity, muscle spasm, or 
significant muscle atrophy.  Resolving doubt in the veteran's 
favor, the Board finds that the overall disability picture 
from June 1998 requires consideration for functional loss in 
addition to the actual limitation of motion.  38 C.F.R. 
§§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. at 206.  
Accordingly, the Board finds that the evidence supports an 
evaluation for degenerative arthritis of the left shoulder of 
20 percent from April 6, 1994 and 30 percent from June 5, 
1998.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 4, 114 Stat. 2096, ___ (2000) (to be codified as 
amended at 38 U.S.C. § 5107); 38 U.S.C.A. § 1155; 38 C.F.R. 
§§ 3.102, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Code 5010.  
 
Finally, for either service-connected disability, the Board 
finds no reason for referral to the Compensation and Pension 
Service for consideration of an extra-schedular evaluation 
under 38 C.F.R. § 3.321(b)(1).  That is, there is no evidence 
of exceptional or unusual circumstances, such as frequent 
hospitalization or interference with employment, to suggest 
that the veteran is not adequately compensated by the regular 
rating schedule.  Sanchez-Benitez v. West, 13 Vet. App. 282, 
287 (2000); VAOPGCPREC 6-96.  Although the veteran has 
testified that the left shoulder disability makes it 
difficult to perform some of his duties as a cabinetmaker, he 
clearly has continued to work.  

In addition, we have considered the veteran's request for an 
additional examination, dated in November 2000.  However, in 
light of the relatively recent VA examination and the fact 
that the veteran has not alleged that his condition has 
worsened, no further examination is indicated at this time.  
If the veteran feels that his disability has increased, he is 
free to contact the RO to request further consideration or 
examination at such time.  


ORDER

An initial disability rating greater than 20 percent for 
recurrent dislocations of the left shoulder is denied.  

An initial disability rating greater than 10 percent for 
degenerative arthritis of the left shoulder prior to April 6, 
1994 is denied.

Subject to the laws and regulations governing the payment of 
monetary benefits, from April 6, 1994, a 20 percent 
disability rating for degenerative arthritis of the left 
shoulder is granted.


Subject to the laws and regulations governing the payment of 
monetary benefits, from June 5, 1998, a 30 percent disability 
rating for degenerative arthritis of the left shoulder is 
granted.   



		
	V. L. Jordan
	Veterans Law Judge
	Board of Veterans' Appeals

 



